UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09067 Kirr, Marbach Partners Funds, Inc. (Exact name of registrant as specified in charter) 621 Washington Street, Columbus, IN 47201 (Address of principal executive offices) (Zip code) Kirr, Marbach & Company, LLC, 621 Washington Street, Columbus, IN 47201 (Name and address of agent for service) (812) 376-9444 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2012 Date of reporting period:March 31, 2012 Item 1. Report to Stockholders. Kirr, Marbach Partners Value Fund Semi-Annual Report www. kmpartnersfunds.com March 31, 2012 KIRR, MARBACH PARTNERS VALUE FUND “This is the one thing I can never understand.When stocks go down and you can get more for your money, people don’t like them anymore.” — Warren Buffett May 22, 2012 Dear Fellow Shareholders: What a difference six months makes!Following the third quarter of 2011, we reported the S&P 500 and Russell 3000 Indexes had both been crushed (with total returns for the quarter of -15.28% and -13.87%, respectively).Sheer panic gripped investors worldwide as headlines and talking heads blaredthe U.S. economy was stumbling towards a “double-dip” recession (which would concurrently drag the world economy down) and the European Union was headed towards a debt-induced meltdown.Like a herd of sheep, investors fled stocks and other risk assets en masse for the perceived safety of U.S. Government bonds. We expressed bitter disappointment at what we saw as a massive disconnect between the mostly still-solid operating performances of our portfolio companies and plummeting stock prices.Buffett also said at the time the 70+ businesses owned by Berkshire-Hathaway were doing “very well” and thought it was “very, very unlikely we’ll go back into a recession.”We stated our belief that in times of extreme anxiety and turmoil, it was critically important to stay focused on our process for generating outstanding long-term returns and not become whip-sawed by the terrible short-term outcome. We thought company fundamentals would eventually matter again to investors.It was possible the seeds of the next market recovery were being sown.Finally, expectations were so low that if things turned-out to be only not quite so dire, it would be a pleasant surprise and stocks could move higher.As it turned out, the headlines changed 180 degrees in six months, trumpeting the first quarter of 2012 as the best opening quarter since 1998. It wasn’t easy for us to walk the talk of the need to remain patient, unemotional and opportunistic investors.We know it was even more difficult for you.We are invested alongside you and are as relieved as you the panic has subsided.This is not to say we’re out of the woods and it will be clear sailing ahead.The fears from last summer/fall could reignite at any time.In addition, new items like higher gasoline prices will continually be added to investors’ list of worries.Finally, even though we’re pleased a degree of “normalcy” has returned and company fundamentals are once again driving stock prices, we’re still going to have to be correct in our assessment and evaluation of our portfolio companies’ fundamentals. Periods ending Value Fund(1) Russell 3000(2) S&P 500(3) March 31, 2012(4) Total Return Index Index 3-months 17.94% 12.87% 12.59% 6-months 33.96% 26.55% 25.89% One-year 3.75% 7.18% 8.54% Two-years 18.91% 12.18% 12.04% Three-years 34.95% 24.26% 23.42% Five-years 1.85% 2.18% 2.01% Ten-years 5.24% 4.67% 4.12% Since Inception (December 31, 1998) 6.61% 3.51% 2.87% 1 KIRR, MARBACH PARTNERS VALUE FUND The Fund’s Annual Operating Expenses were 1.67% according to the Prospectus dated January 31, 2012.Until February 28, 2013, the Adviser has contractually agreed to waive its management fee and/or reimburse the Fund’s other expenses to the extent necessary to ensure that the total annual operating expenses do not exceed 1.45% of its average net assets.Investment performance reflects waivers in effect.In the absence of such waivers, total return would be reduced. Performance data quoted represents past performance; past performance is no guarantee of future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-800-870-8039.The fund imposes a 1.00% redemption fee on shares held less than 30 days.Performance data quoted does not reflect the redemption fee.If reflected, total returns would be reduced. The performance data quoted assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Russell 3000 Index is an unmanaged, capitalization-weighted index generally representative of the overall U.S. stock market.This Index cannot be invested in directly. The S&P 500 Index is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks.This Index cannot be invested in directly. One-year, two-year, three-year, five-year, ten-year and Since Inception returns are Average Annualized Returns. Commentary We believe the valuations of stocks held in Value Fund’s portfolio are still attractive and we remain fully invested.Still, we recognize that following the stock market’s recovery over the past two quarters, the overall valuation of the market and those of our stocks are, by definition, less compelling than at the panic-induced lows.In addition, we get the sense that Wall Street analysts’ earnings expectations are becoming more optimistic, so it will be more difficult for earnings to surprise on the upside going forward. Though valuations are higher and the level of panic lower, as contrarians we are encouraged investors are behaving as though they remain quite skeptical.The Investment Company Institute figures indicate domestic U.S. equity mutual funds continue to suffer consistent outflows, while bond funds continue to enjoy inflows. As panic subsided and signs of economic growth became more consistent, intermediate- and longer-term interest rates ticked slightly higher from year-end 2011 levels.As we’ve stated ad nauseam,with interest rates still at historically low levels, rates are more likely to move higher (and bond prices lower).We think investors who are still piling into bond funds may be in for disappointment somewhere down the road. 2 KIRR, MARBACH PARTNERS VALUE FUND Summary We are pleased the strong performance from the fourth quarter of 2011 continued through the first quarter of 2012.Though satisfied with this short-term performance, we’ll continue to manage your precious assets with the singular goal of generating outstanding long-term returns.We thank you for your trust and business. Regards, Mark D. Foster, CFA Mickey Kim, CFA. President Vice-President, Treasurer and Secretary Value Fund invests in foreign securities, which involves greater volatility and political, economic and currency risks and differences in accounting methods.Value Fund may also invest in small- and medium-capitalization companies, which tend to have more limited liquidity and greater price volatility than large-capitalization companies. Please refer to the Schedule of Investments for complete fund holdings information. The information provided herein represents the opinion of Value Fund’s investment adviser and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. This material must be preceded or accompanied by a current Prospectus. Quasar Distributors, LLC is the Distributor for Value Fund. For further information about Value Fund and/or an account application, please call Matt Kirr at Value Fund at (812) 376-9444 or (800) 808-9444 or write to Value Fund at 621 Washington Street, Columbus, IN47202-1729. 3 KIRR, MARBACH PARTNERS VALUE FUND This chart assumes an initial investment of $10,000. Performance reflects fee waivers in effect. In the absence of fee waivers, total return would be reduced. Past performance is not predictive of future performance. Investment return and principal value will fluctuate, so that your shares, when redeemed maybe worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions. The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Average Annual Rate of Return (%) One Year Ended Five Years Ended Ten Years Ended Since Inception* to March 31, 2012 March 31, 2012 March 31, 2012 March 31, 2012 Kirr Marbach Partners Value Fund 3.75% 1.85% 5.24% 6.61% Russell 3000 Index** 7.18% 2.18% 4.67% 3.51% S&P 500*** 8.54% 2.01% 4.12% 2.87% * December 31, 1998 ** The Russell 3000 Index is an unmanaged, capitalization-weighted index generally representative of the overall U.S. stock market. This Index cannot be invested in directly. *** The Standard & Poor’s 500 Index (S&P 500) is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks. This Index cannot be invested in directly. 4 KIRR, MARBACH PARTNERS VALUE FUND Expense Example – March 31, 2012 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (October 1, 2011 – March 31, 2012). Actual Expenses The first line of the table below provides information about actual account values and actual expenses.Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent.You will be charged a transaction fee equal to 1.00% of the net amount of the redemption if you redeem your shares within 30 days of purchase.IRA accounts will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example below.The example below includes, but is not limited to, management fees, shareholder servicing fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period 10/1/11 3/31/12 10/1/11 – 3/31/12(1) Actual Hypothetical (5% return before expenses) 1,000.00 1,017.75 7.31 (1) Expenses are equal to the Fund’s annualized expense ratio after expense reimbursement of 1.45% multiplied by the average account value over the period, multiplied by 183/366 to reflect the one-half year period.The annualized expense ratio prior to expense reimbursement was 1.70%. 5 KIRR, MARBACH PARTNERS VALUE FUND Allocation of Portfolio Net Assets March 31, 2012 Top Ten Equity Holdings as of March 31, 2012 (% of net assets) Coach, Inc. 5.4% Rosetta Resources, Inc. 5.3% Cognizant Technology Solutions Corp. - Class A 4.5% Alliance Data Systems Corp. 4.2% Dollar Tree, Inc. 4.1% WABCO Holdings, Inc. 3.7% NCR Corp. 3.5% Ascent Capital Group, Inc. - Class A 3.5% LyondellBasell Industries NV - Class A 2.9% Time Warner Cable, Inc. - Class A 2.9% 6 KIRR, MARBACH PARTNERS VALUE FUND Schedule of Investments March 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS - 97.8% Basic Materials - 8.3% Buckeye Technologies, Inc. $ Innospec, Inc.* LyondellBasell Industries NV - Class A - f NewMarket Corp. Communications - 10.4% Amdocs Ltd.* - f Harris Corp. Liberty Media Corp. - Class A* Time Warner Cable, Inc. - Class A Consumer Cyclical - 20.0% Ascent Capital Group, Inc. - Class A* AutoZone, Inc.* Coach, Inc. Dollar Tree, Inc.* Express, Inc.* Pier 1 Imports, Inc.* Consumer Non Cyclical - 6.3% Alliance Data Systems Corp.* Covidien PLC - f Energy - 8.2% Energy Partners Ltd.* Ensco PLC - ADR - f Rosetta Resources, Inc.* Financial - 5.9% Janus Capital Group, Inc. Loews Corp. Markel Corp.* Portfolio Recovery Associates, Inc.* Industrial - 24.0% Aecom Technology Corp.* Atlas Air Worldwide Holdings, Inc.* Canadian Pacific Railway Ltd. - f EMCOR Group, Inc. EnerSys* KBR, Inc. MasTec, Inc.* Titan International, Inc. Tyco International Ltd. - f WABCO Holdings, Inc.* Technology - 14.7% Cognizant Technology Solutions Corp. - Class A* eBay, Inc.* Intel Corp. Microsoft Corp. NCR Corp.* TOTAL COMMON STOCKS (Cost $27,933,123) Principal Amount SHORT TERM INVESTMENT - 0.1% Variable Rate Demand Note** - 0.1% $ American Family, 0.10% TOTAL SHORT TERM INVESTMENT (Cost $50,000) Total Investments (Cost $27,983,123) - 97.9% Other Assets and Liabilities, Net - 2.1% TOTAL NET ASSETS - 100.0% $ * - Non-income producing security. ** - Rate in effect as of March 31, 2012. ADR - American Depository Receipt. f - Foreign security. See Notes to the Financial Statements 7 KIRR, MARBACH PARTNERS VALUE FUND Statement of Assets and Liabilities March 31, 2012 (Unaudited) ASSETS: Investments, at current value (cost $27,983,123) $ Cash Receivable for investment securities sold Other receivable Receivable for Fund shares sold Prepaid expenses Dividends receivable Interest receivable 4 Total Assets LIABILITIES: Payable for securities purchased Payable for capital shares redeemed Accrued expenses Payable to Adviser Accrued distribution fees Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital Stock $ Undistributed net investment loss ) Undistributed net realized loss on investments ) Net unrealized appreciation on investments Total Net Assets $ Shares outstanding (500,000,000 of $0.01 par value authorized) Net asset value, redemption price and offering price per share $ Statement of Operations Six Months Ended March 31, 2012 (Unaudited) INVESTMENT INCOME: Dividend income (net of withholding of $29,678) $ Interest income 24 Total Investment Income EXPENSES: Investment Adviser fees Distribution fees Legal fees Administration fees Transfer agent fees Federal and state registration fees Fund accounting fees Custody fees Audit fees Directors fees Postage & printing fees Other Total expenses before reimbursement Less: reimbursement from Investment Adviser ) Net Expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized loss on investments ) Change in unrealized appreciation/ depreciation on investments Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See Notes to the Financial Statements 8 KIRR, MARBACH PARTNERS VALUE FUND Statement of Changes in Net Assets Six Months Ended March 31, 2012 Year Ended (UNAUDITED) September 30, 2011 OPERATIONS: Net investment loss $ ) $ ) Net realized gain (loss) on investments ) Change in unrealized appreciation/depreciation on investments ) Net increase (decrease) in net assets resulting from operations ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions — — Payments for shares redeemed ) ) Redemption fees Net increase (decrease) in net assets resulting from capital share transactions ) DISTRIBUTIONS TO SHAREHOLDERS: From net investment income — — From net realized gains — — Total distributions to shareholders — — TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS: Beginning of period End of period (including undistributed net investment loss of ($54,432) and $0, respectively) $ $ CHANGES IN SHARES OUTSTANDING: Shares sold Shares issued to holders in reinvestment of dividends — — Shares redeemed ) ) Net increase (decrease) ) See Notes to the Financial Statements 9 KIRR, MARBACH PARTNERS VALUE FUND Financial Highlights For a Fund share outstanding throughout the period. March 31, 2012 Year Ended September 30, (UNAUDITED)(1) PER SHARE DATA: Net asset value, beginning of period $ Investment operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Less distributions: Dividends from net investment income — — ) — — — Dividends from net capital gains — ) ) Total distributions — — ) — ) ) Paid in capital from redemption fees — Net asset value, end of period $ TOTAL RETURN % % % )% )% % SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ Ratio of expenses to average net assets: Before expense reimbursement % After expense reimbursement % Ratio of net investment income (loss) to average net assets: Before expense reimbursement )% )% )% % )% )% After expense reimbursement )% )% )% % )% )% Portfolio turnover rate 4
